Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input detector that detects” and “input number determiner that determines” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The PG Pub [0045-0046] that shows each of the “input detector” and “input number determiner” are part of the controller 210.

.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7-8  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-3 and 7-8,  each similarly recite the conjunction "if" when reciting steps in conjunction with a conditional step ("if the input information corresponding to a second input device is detected….” and “if a first attribute setting object displayed in the specific region is selected…").  In view of the broadest reasonable interpretation of the claims as required by MPEP 2111, these limitations may be interpreted in the sense that the limitations occur when the condition step occurs, but also introduces the possibility that the conditional step may not occur. Since the claim fails to recite any 
Regarding claims 3-5, each claim reference to input information according to a second input device being detected, however, claim 2 from which each ultimately depend, the second input device is part of a conditional statement, as discussed above. Thus, if the second input device is not detected, the claims are in conflict with claim 2 (or claim 3). Therefore, indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2015.0199036).
Regarding claim 1, Kim disclose:
An information processing device comprising: a processor: a memory storing a program that causes the processor to execute control of the information processing device to function as an input 
Regarding claim 2, the rejection of claim 1 is incorporated herein. Kim further disclose:
in a case where a first attribute setting object corresponding to a first input device is displayed in the specific region, if the input information corresponding to a second input device is detected by the input detector, the display processor displays the first attribute setting object and a second attribute setting object corresponding to the second input device in an aligned manner, in the specific region (see Fig. 9, 14, first input 300; first and second input attribute 300 and 340). 
Regarding claim 4, the rejection of claim 2 is incorporated herein. Kim further disclose:
the display processor divides the specific region into a region in which the first 33Attorney Docket No.: US81327 19J00135-G/US attribute setting object is arranged and a region in which the second attribute setting object is arranged (see Fig. 14; 300 and 340 arranged respective regions of specific region of display). 
Regarding claim 5, the rejection of claim 4 is incorporated herein. Kim further disclose:
a total number of the attribute setting objects displayed in the specific region before the specific region is divided is the same as a total number of the attribute setting objects displayed in the specific region after the specific region is divided (see Fig. 14; 300 and 340 arranged in specific region where split occurs when defining divided regions for each first and second attributes). 
Regarding claim 6, the rejection of claim 1 is incorporated herein. Kim further disclose:
an attribute setter that sets the attribute of the input devices, based on the attribute setting object selected by the input devices (see Fig. 10; [0106-0108]; attribute setter 102 to set attribute based on selection). 
Regarding claim 8, the rejection of claim 6 is incorporated herein. Kim further disclose:
in a case where a first attribute setting object corresponding to a first input device is displayed in the specific region and a second attribute setting object corresponding to a second input device is not displayed in the specific region, if the input information corresponding to the second input device is detected by the input detector, the attribute setter sets the attribute different from the attribute corresponding to the first input device, to the second input device (see Fig. 14 v 15, where second attribute 340 no longer in specific region and 340 is different than 300)
Regarding claim 9, the rejection of claim 1 is incorporated herein. Kim further disclose:
the display processor displays a plurality of the attribute setting objects with respectively associated attributes being different from one another in the specific region (see Fig. 10, 14; where 300 is different than 340 in the specific region of display). 
Regarding claim 10, the rejection of claim 1 is incorporated herein. Kim further disclose:

Regarding claims 11 and 12, claims 11 and 12 are rejected under the same rationale as claim 1.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/kenneth bukowski/               Primary Examiner, Art Unit 2621